DISMISS and Opinion Filed February 3, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00264-CV

                 MARK ROSE, Appellant
                         V.
 ECONOMY & DEVELOPMENT GENERAL TRADING COMPANY US,
                    LLC, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-20196

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Osborne
      Appellant’s brief in this case is overdue. By order dated October 29, 2020,

the Court informed appellant the court reporter notified the Court that no record was

taken of the hearing held on February 13, 2020, and the appellate record was

complete. We ordered appellant to file his brief by November 30, 2020. By postcard

dated December 2, 2020, we notified appellant the time for filing his brief had

expired. We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file a brief and an extension motion

would result in the dismissal of this appeal without further notice. To date, appellant
has not filed a brief, filed an extension motion, nor otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                             /Leslie Osborne/
                                             LESLIE OSBORNE
                                             JUSTICE

200264F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARK ROSE, Appellant                         On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00264-CV          V.               Trial Court Cause No. DC-19-20196.
                                             Opinion delivered by Justice
ECONOMY & DEVELOPMENT                        Osborne. Justices Myers and Carlyle
GENERAL TRADING COMPANY                      participating.
US, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee ECONOMY & DEVELOPMENT
GENERAL TRADING COMPANY US, LLC recover its costs of this appeal from
appellant MARK ROSE.


Judgment entered February 3, 2021.




                                       –3–